Citation Nr: 0303071	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  01-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The claimant/appellant asserts he had active military service 
during World War II.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 adverse 
decision of the VA Regional Office (RO) in Manila, Republic 
of the Philippines.


FINDING OF FACT

It is certified that the appellant had no recognized active 
duty service.


CONCLUSION OF LAW

The appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes two 
certifications from the U.S. Army Reserve Personnel Command 
(ARPERSCOM) and copies of documents from Filipino agencies.  
The appellant was notified of the applicable laws and 
regulations.  The decision, the statement of the case, and 
the supplemental statement of the case have informed him what 
he needs to establish entitlement to the benefit sought and 
what evidence VA has obtained.  In July 2001 correspondence, 
the appellant was informed of what information or evidence he 
was responsible for providing.  In December 2002 
correspondence, the Board informed the appellant of the 
provisions of the VCAA, including the relative 
responsibilities in obtaining evidence, and requested that he 
submit any information related to his claim.  There was no 
response.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant has submitted a copy of a Reservist 
registration sheet showing service during World War II with 
the HQ Co, 3rd Bn, 2nd Pang. Regt., and with a recognized 
guerilla unit, PMD. EC LGA; a copy of a February 1946 
discharge from the Philippine Army; a copy of a June 1947 
certification that all arms have been turned in; a copy of a 
March 1946 affidavit showing no service with U.S. Armed 
Forces Far East, but service from an illegible 1945 date to 
January 1946 with a guerilla force; and a copy of a stock 
certificate from the Philippine Veterans Bank.

In June 2001, the National Personnel Records Center (NPRC) 
certified that the appellant had no service as a member of 
the Philippine Army, including the recognized guerillas, in 
the service of the U.S. Armed Forces.  In February 2002, 
after the appellant submitted an alternate birthdate and a 
full middle name, the NPRC certified that no change was 
warranted in the prior determination.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "veteran 
of any war" means any veteran who served in the active 
military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  Those inducted 
between October 6, 1945 and June 30, 1947, inclusive, are 
included for compensation benefits and DIC.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order 
of the President of the United States dated July 26, 1941, 
is included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.41(a) and 
(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).   

Whether a claimant is a veteran and thus has basic 
eligibility to VA benefits is a question dependent on Service 
Department certification.  38 C.F.R. § 3.41 (a)(d); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In the instant case, 
the service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The information the 
certification is based on is that supplied by the appellant.  
The RO in fact made a second request based upon the 
appellant's information, to confirm the NPRC's negative 
certification.  Documents submitted by the claimant to 
contest the certification are copies, not originals, and are 
not certified by a public records custodian to be true and 
exact copies of documents in the custodian's custody.  
Therefore, they cannot be determinative in this appeal.  
38 C.F.R. § 3.203(a)(1).  The Board is bound by the no 
service certification by the service department.  38 C.F.R. 
§§ 3.40, 3.41; Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

The appellant did not have recognized active service that 
would confer on him veteran's status, and eligibility for VA 
benefits.  Since the law is dispositive of this issue, the 
claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430.


ORDER

The appeal to establish basic eligibility for VA benefits is 
denied.



		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

